      Case 2:17-cr-00217-JTM-JVM Document 106 Filed 10/29/19 Page 1 of 1




MINUTE ENTRY
DOUGLAS, M.J.
OCTOBER 29, 2019

                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                    CRIMINAL ACTION
VERSUS                                                      NO. 17-217
DAVID TRAN (78)                                             SECTION:H

       A hearing on defendant's motion to withdraw counsel and motion to appoint counsel was

set this date before United States Magistrate Judge Dana M. Douglas.

       PRESENT:       David Haller, Assistant U.S. Attorney
                      Stephen Shapiro, Counsel for Defendant
                      David Tran, Defendant

       Statements were made by the court and counsel for defendant.

       Good cause shown, IT IS ORDERED that the motion to withdraw as counsel is

GRANTED.

        Defendant was questioned regarding his financial affidavit from 2017. Accordingly;

       IT IS FURTHER ORDERED that the motion to appoint counsel is GRANTED and the

Federal Public Defender is appointed to represent the defendant in this matter.

       The defendant was remanded to the custody of the U.S. Marshal.




                                           DANA M. DOUGLAS
                                     UNITED STATES MAGISTRATE JUD


I MJSTAR: 00:05
